DETAILED ACTION
Summary
This Office action is in response to reply dated September 8, 2022.  Claims 2-21 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4, 12 and 18 are objected to because of the following informalities:
Claims 4, 12 and 18 recite “a severity level of the emergency”.  They are presumed to recite “the severity level of the emergency”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No(s). 10,062,233, 10,679,442 and 11,080,954. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of currently pending Application No. 17/391,671 are obvious variants of the claims of U.S. Patent No(s). 10,062,233, 10,679,442 and 11,080,954.
For example, claim 1 of U.S. Patent No. 10,062,233 recites “A method performed by one or more computers, the method comprising: obtaining data indicating occurrence of an emergency condition at a property; determining a lock configuration for an electronic lock of the property, the lock configuration identifying a locking feature that causes the electronic lock to automatically lock after a specified period of time has passed since the electronic lock has been unlocked…and transmitting the unlock instruction to the electronic lock such that, when the unlock instruction is received by the electronic lock, the electronic lock is unlocked according to the unlock instruction.”  Claims 5 and 6 recite “wherein generating the unlock instruction for the electronic lock comprises: further comprising the steps of: determining an emergency classification for the occurrence of the emergency condition at the property; and determining a configuration corresponding to the determined emergency classification for the electronic lock” and “wherein the unlock instruction specifies a time period during which the electronic lock is unlocked.”
However, claims 1, 5 and 6 do not specifically recite “determining to adjust the first time period using the severity level of the emergency; in response to determining to adjust the first time period, determining, for the electronic lock, a second time period for keeping the electronic lock unlocked during the emergency; and providing, to the electronic lock, an instruction that unlocks the electronic lock for the second time period.”  Although not specifically recited, it would have been obvious to one of ordinary skill in the art because as the severity level of the emergency increases/decreases over time as sensed by the sensors, the instructions sent to unlock the electronic lock would have different time periods as a result of the changing severity level.  For at least this reason, the nonstatutory double patenting rejection is maintained.

Claim 1 of U.S. Patent No. 10,679,442 recites “A method performed by one or more computers, the method comprising: obtaining data indicating occurrence of an emergency condition at a property; determining an emergency classification for the occurrence of the emergency condition at the property; selecting, from among multiple unlock instructions for unlocking an electronic lock that are each associated with a different emergency classification and specify a different time period for unlocking the electronic lock, a particular unlock instruction corresponding to the emergency classification for the occurrence of the emergency condition at the property, the particular unlock instruction specifying a time period during which the electronic lock is unlocked; and transmitting the particular unlock instruction to the electronic lock such that, when the particular unlock instruction is received by the electronic lock, the electronic lock is unlocked according to the particular unlock instruction.”  Claim 2 recites “wherein selecting the particular unlock instruction corresponding to the emergency classification for the occurrence of the emergency condition at the property comprises: determining a severity level for the occurrence of the emergency condition at the property; and determining the time period specified by the particular unlock instruction based on the severity level for the occurrence of the emergency condition.”
However, claims 1 and 2 do not specifically recite “determining to adjust the first time period using the severity level of the emergency; in response to determining to adjust the first time period, determining, for the electronic lock, a second time period for keeping the electronic lock unlocked during the emergency; and providing, to the electronic lock, an instruction that unlocks the electronic lock for the second time period.”  Although not specifically recited, it would have been obvious to one of ordinary skill in the art because as the severity level of the emergency increases/decreases over time as sensed by the sensors, the instructions sent to unlock the electronic lock would have different time periods as a result of the changing severity level.  For at least this reason, the nonstatutory double patenting rejection is maintained.

Claim 1 of U.S. Patent No. 11,080,954 recite “A method performed by one or more computers, the method comprising: obtaining data indicating (i) an emergency detected at a property and (ii) context data associated with the emergency; selecting, from among a set of unlock instructions for unlocking an electronic lock, a particular unlock instruction based at least on the context data, wherein each unlock instruction included in the set of unlock instructions specifies a different time period for keeping the electronic lock unlocked; and enabling transmission of the particular unlock instruction to the electronic lock such that the electronic lock is kept unlocked for a corresponding time period specified by the particular unlock instruction.”  Claim 2 recites “wherein: the context data comprises an emergency classification for the emergency detected at the property; each unlock instruction included in the set of unlock instructions is associated with a different emergency classification; and the particular unlock instruction is selected from the set of unlock instructions based on the emergency classification determined for the emergency detected at the property.”  Claim 3 recites “wherein the emergency classification for the emergency detected at the property indicates a severity level of the emergency detected at the property.”
However, claims 1-3 do not specifically recite “determining to adjust the first time period using the severity level of the emergency; in response to determining to adjust the first time period, determining, for the electronic lock, a second time period for keeping the electronic lock unlocked during the emergency; and providing, to the electronic lock, an instruction that unlocks the electronic lock for the second time period.”  Although not specifically recited, it would have been obvious to one of ordinary skill in the art because as the severity level of the emergency increases/decreases over time as sensed by the sensors, the instructions sent to unlock the electronic lock would have different time periods as a result of the changing severity level.  For at least this reason, the nonstatutory double patenting rejection is maintained.

Allowable Subject Matter
Claims 2-21 would be allowable if rewritten or amended to overcome the nonstatutory double patenting rejection(s) outlined above.
The following is a statement of reasons for the indication of allowable subject matter:  Aoyama, Wedig, Fadell and Hori, either alone or in combination, do not disclose and/or fairly suggest the limitations as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILSON whose telephone number is 571-270-5884. The examiner can normally be reached Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN WILSON/
Primary Examiner, Art Unit 2687